                  Case 18-12808   Doc 6-4   Filed 12/13/18   Page 1 of 6



                                     EXHIBIT D

                                    Proposed Order




DOCS_SF:98216.7
                      Case 18-12808          Doc 6-4        Filed 12/13/18         Page 2 of 6



                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             )   Chapter 11
                                                                   )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                          )   Case No. 18-12808 (KG)
                                                                   )
                                     Debtors.                      )   Jointly Administered
                                                                   )
                                                                   )   Related Docket No. ___

                    ORDER AUTHORIZING (A) CONTINUANCE OF
             EXISTING CASH MANAGEMENT SYSTEM, (B) INTERCOMPANY
         TRANSACTIONS, (C) LIMITED WAIVER OF SECTION 345(b) DEPOSIT AND
          INVESTMENT REQUIREMENTS, AND (D) GRANTING RELATED RELIEF

                   Upon consideration of the Motion of Debtors for Order Authorizing (A)

Continuance of Existing Cash Management System, (B) Intercompany Transactions, (C) Limited

Waiver of Section 345(b) Deposit and Investment Requirements, and (D) Granting Related Relief

(the “Motion”)2 filed by the above-captioned debtors and debtors in possession (the “Debtors”)

in the above-captioned chapter 11 cases; and this Court finding that (a) the relief granted in this

Order is in the best interests of the Debtors’ estates and creditors and other parties in interest; (b)

this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (c) this matter

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and (d) due and adequate notice of the

Motion was given under the circumstances; and after due deliberation and cause appearing

therefor;




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



DOCS_SF:98216.7
                       Case 18-12808     Doc 6-4      Filed 12/13/18     Page 3 of 6



                  IT IS HEREBY ORDERED
                               O     D THAT:

                  1.              on is GRANTED as set forth herein.
                          The Motio

                  2.      The Debto
                                  ors are autho
                                              orized to conntinue operatting the Cashh Managemeent

System as
       a described in the Motio
                              on and in a manner
                                          m      consiistent with thhe Debtors’ prepetition

practices and this Ord
                     der.

                  3.      The Debto
                                  ors are autho
                                              orized, but noot directed, iin the reasonnable exercisse of

their busiiness judgment, to: (a) designate,
                                  d          maaintain and ccontinue to uuse, with thee same accouunt

numbers,, the Accoun
                   nts in existen
                                nce as of the Petition Daate; (b) treat tthe Accountts for all

purposes as debtor in
                    n possession accounts; an
                                            nd (c) use alll existing Buusiness Form
                                                                                  ms without

referencee to the Debttors’ status as
                                   a “debtor in
                                              n possession”” until such ssupply is deppleted, after

which thee Debtors will use new Business
                                B        Forrms with thee “debtor in ppossession” reference.

                  4.      The Bankss – Wilmington Trust, N
                                                         N.A. and Ulstter Bank (Reepublic of

Ireland) – are authoriized to contiinue to servicce and admiinister the Acccounts as ddebtor in

possessio
        on accounts without
                    w       interruption and
                                           d in the usuall and ordinaary course off business, annd to

receive, process,
         p        hon
                    nor, and pay any and all checks
                                             c      and ddrafts drawnn on the Accoounts after thhe

Petition Date
         D by the holders
                  h       or makers
                             m      thereo
                                         of, as the casse may be; pprovided, how
                                                                               wever, that aany

check thaat the Debtorrs advise to have
                                   h    been drrawn or issuued by the Debtors beforre the Petitioon

Date may
       y be honored
                  d only if specifically auth
                                            horized by oorder of this Court.

                  5.      Except as modified by
                                              y this Order, the Debtorss’ existing aggreements w
                                                                                               with

       ks and with respect to thee transfers to
the Bank                                      o and from thhe Accountss shall continnue to governn the

postpetitiion cash man
                     nagement reelationship between the D
                                                        Debtors and the Banks. In the coursse of

providing
        g cash manaagement serv
                              vices to the Debtors,
                                           D        the Banks are auuthorized, w
                                                                               without further

order of this
         t Court, to
                   o continue to
                               o deduct from
                                           m the approppriate accouunts of the Debtors, theirr



                                                     2
DOCS_SF:98
         8216.7
                       Case 18-12808     Doc 6-4      Filed 12/13/18      Page 4 of 6



routine and ordinary course fees and expensees associatedd with the naature of the ddeposit and ccash

managem
      ment servicess rendered to
                               o the Debtorrs.

                  6.      The Debto
                                  ors shall maintain detaileed records reeflecting all ttransfers of

        ncluding any Intercompany Transactiions) under tthe terms annd conditionss provided foor by
funds (in

the existiing agreemen
                     nts with the institutions participatingg in the Cashh Managemeent System. In

connectio
        on with the ongoing
                    o       utiliization of their Cash Maanagement S
                                                                   System, the D
                                                                               Debtors shalll

continue to maintain records in th
                                 he ordinary course
                                             c      of buusiness with respect to alll transfers so

that all trransactions (including
                       (          an
                                   ny Intercomp
                                              pany Transaactions) may be readily aascertained,

traced an
        nd recorded properly
                    p        on the
                                t applicable accounts and distinguuished betweeen prepetitioon

and postp
        petition transsactions. Th
                                 he Debtors sh
                                             hall provide a report to ccounsel to thhe Prepetitioon

Agent on
       n a weekly basis describiing all transffers of fundss (including aany Intercom
                                                                                    mpany

Transactiions), which
                    h report shalll include, forr each such ttransfer, the name of thee Debtor

transferor, the name of the transfferee, and thee amount off the transfer.

                  7.      The Debto
                                  ors are autho
                                              orized to makke the Interccompany Traansactions

consisten
        nt with the Motion,
                    M       this Order,
                                 O      and th
                                             he budget deescribed in aany order appproving the uuse

of cash collateral and
                     d/or postpetittion financin
                                               ng (a “Budgeet”). For thee avoidance of doubt, the

Debtors shall
        s     not be permitted
                     p         to
                                o make any In
                                            ntercompanyy Transactioon, or otherw
                                                                               wise directly or

indirectly
         y transfer cash, to any no
                                  on-Debtor afffiliate of thee Debtors thhat is not set forth in the

Budget or
       o otherwise consented to
                              o in writing beforehand
                                           b          bby the Prepeetition Agentt.

                  8.      Notwithstaanding anyth
                                               hing to the ccontrary conttained in thee Prepetition

Loan Agreement or the
                  t Account Control Agrreement, thee transfers beetween Accoounts

contempllated in the Motion
                     M          a authorized by the Buddget shall bee permitted. The terms oof the
                            and as

Account Control Agrreement shalll continue in
                                            n full force aand effect exxcept (and onnly) to the extent



                                                     3
DOCS_SF:98
         8216.7
                       Case 18-12808     Doc 6-4     Filed 12/13/18     Page 5 of 6



that such
        h terms contrradict the exp
                                  plicit terms of                                  Collateral is held
                                               o this Orderr. So long aas any Cash C

by a Deb
       btor, notwithstanding any
                               y Intercompaany Transacttions or trannsfers of fundds from one

Account to another Account
                   A       (reg
                              gardless of whether
                                          w       any ssuch Accounnts are subjeect to the Acccount

Control Agreement),
        A           the Prepetittion Secured
                                           d Parties’ lienns and securrity interests with respecct to

such Cassh Collateral shall contin
                                 nue with the same validitty, enforceabbility and priiority as exissted

on the Peetition Date.

                  9.      Nothing co
                                   ontained herrein shall preevent the Deebtors from cclosing any

Accountss as they may deem neceessary and ap
                                           ppropriate w
                                                      with the priorr written connsent of the

Prepetitio
         on Agent, an
                    nd any relevaant Bank is authorized
                                             a          too honor the D
                                                                      Debtors’ reqquest to closee

such Acccounts, and the
                    t Debtors shall
                              s     give no
                                          otice of the cclosure of anny Accounts to the U.S.

Trustee.

                  10.     The Debto
                                  ors are autho
                                              orized to opeen new bank accounts wiith the prior

written consent of thee Prepetition
                                  n Agent; pro
                                             ovided, howeever, that all accounts oppened by anyy of

        ors on or after the Petitio
the Debto                         on Date at an
                                              ny bank shalll, for purposses of this O
                                                                                    Order, be deeemed

an Accou
       unt as if it haad been listed in the Mottion; provideed, further, tthat (a) any ssuch new baank

account shall
        s     be open
                    ned at a bank
                                k that has ex
                                            xecuted a Unniform Depoository Agreeement with tthe

U.S. Trusstee, or at a bank
                       b                        mmediately eexecute suchh an agreemeent, (b) any such
                            that is willing to im

new bank
       k account sh
                  hall be design
                               nated as a “d
                                           debtor in posssession” acccount by thee relevant baank,

and (c) su
         uch opening
                   g shall be tim
                                mely indicateed on the Debbtors’ monthhly operatingg report and

notice off such openin
                     ng shall be provided
                                 p        with
                                             hin 14 days to the U.S. T
                                                                     Trustee and counsel to aany

statutory committee appointed
                    a         in
                               n these chaptter 11 cases.

                  11.     The requirrements set forth
                                                f     in Bankkruptcy Rulee 6003(b) arre satisfied by the

contents of the Motio
                    on.



                                                    4
DOCS_SF:98
         8216.7
                    Case 18-12808       Doc 6-4      Filed 12/13/18      Page 6 of 6



                  12.   Nothing heerein shall, or
                                               o is intendeed to, (i) creaate any rights in favor off or

enhance the status off any claim held
                                 h by any party
                                          p     or (ii) aalter or impaair any securrity interest or

perfection thereof, in
                     n favor of any
                                  y person or entity, that eexisted as off the Petitionn Date.

                  13.   The noticee requiremen
                                             nts under Baankruptcy Ruule 6004(a) aand the stay

under Baankruptcy Ru
                   ule 6004(h) are
                               a hereby waived,
                                        w       to thhe extent thatt they apply..

                  14.   This Orderr shall be serrved prompttly by the Deebtors on thee Banks and all

parties in
         n interest wh
                     ho were serveed by the Mo
                                             otion and alll other partiees who file a request for

notice un
        nder Bankrup
                   ptcy Rule 20
                              002.

                  15.   This Courtt shall retain
                                               n jurisdictionn to hear andd determine aall matters

arising frrom the enfo
                     orcement, im
                                mplementatio
                                           on, or interprretation of thhis Order.


Dated: December
       D        __
                 _, 2018
                                                HONORAB BLE KEVIN
                                                                N GROSS
                                                UNITED ST
                                                        TATES BANNKRUPTCY
                                                                        Y JUDGE




                                                    5
DOCS_SF:98
         8216.7
